         Case 1:21-mc-00194-KPF Document 29 Filed 04/19/21 Page 1 of 1




                                                April 19, 2021

   Via ECF

                                                                    MEMO ENDORSED
   Hon. Katherine Polk Failla, U.S.D.J.
   United States District Court, S.D.N.Y.
   40 Foley Square, Room 2103
   New York, NY 10007

          Re:     Breaking Media, Inc. v. Jowers, No. 1:21-mc-00194-KPF
                  Request On Consent for Extension of Time To File Fees Application

   Dear Judge Failla,

           On behalf of Petitioner Breaking Media, Inc., I write to request a one-week
   extension of time to submit our application for attorney fees and costs: moving the due
   date for our application from April 21, 2021 (see Dkt. No. 27, at 18) to April 28, 2021.

          Prior to the Court’s April 7 Order (Dkt. No. 27), my wife and I had obtained
   appointments to receive a second Covid-19 vaccination on April 20. From what I have
   heard and read about the second shot’s potential after-effects, I expect I may be unable to
   work tomorrow and Wednesday on Petitioner’s fees application (which we anticipate
   having to file).

          Counsel for Respondent consents to the request, which is Petitioner’s first. The
   requested extension would not affect any other scheduled dates. I appreciate Your
   Honor’s consideration.

                                                Respectfully,

                                                /s/Terence P. Keegan
                                                Terence P. Keegan

   cc: Counsel of record via ECF


Application GRANTED.

Dated:       April 19, 2021                        SO ORDERED.
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
